DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claim 1 above, in view of Kumar et al. US 2019/0027535 A1 in view of Plumton et al. EP 0627761 A2.
Regarding claims 1, 2, 4-6 and 9-11, Kumar discloses:
A semiconductor device (Fig. 20 in view of Fig. 1) comprising:
a VFET (vertical field effect transistor) (113) comprising a lower source/drain region (116) and an upper source/drain region (106) disposed above the lower S/D region; and
an MRAM (magnetoresistive random-access memory) cell (217) disposed above the upper S/D region and in electrical contact with the VFET.
Kumar does not disclose:
wherein the lower S/D region comprises a lower dopant concentration than the upper S/D region.
Plumton discloses a publication from a similar field of endeavor in which:
a VFET having a lower S/D region comprises a lower dopant concentration than the upper S/D region (Fig. 10, page 10 lines 30-55).
 It would have been obvious to one skilled in the art to employ the concentration profile taught by Plumton in order to provide higher gate/substrate breakdown voltage, reduced gate/substrate capacitance, and higher blocking voltage by effectively increasing the channel length in that the channel depletion region extends deeper into the drain (Plumton; page 10 lines 30-55).
(claim 2) an upper VFET electrode (455).

(claims 5 and 6) upper or lower region of the VFET (106 can be considered for both since there is no reference to distinguish their positions).
(claim 9) upper source-drain region (116); lower source-drain region (106).
(claims 10 and 11) a bottom electrode (212), reference layer (215a), tunnel barrier layer (215b), free layer (215c), top electrode stack (220).
Regarding claims 12-14, Kumar discloses:
A semiconductor device (Fig. 20 in view of Fig. 1) comprising: 
a VFET (vertical field effect transistor) (113) comprising a lower source/drain region (116) and an upper source/drain region (106) disposed above the lower S/D region;
a MRAM (magnetoresistive random-access memory) cell (217) disposed above the upper S/D region and in electrical communication with the VFET; and 
an upper VFET electrode (455), in electrical communication with the MRAM, wherein the upper VFET electrode comprises a horizontal critical dimension less than a horizontal critical dimension of the MRAM.
Kumar does not disclose:
wherein the lower S/D region comprises a lower dopant concentration than the upper S/D region.
Plumton discloses a publication from a similar field of endeavor in which:
a VFET having a lower S/D region comprises a lower dopant concentration than the upper S/D region (Fig. 10, page 10 lines 30-55).
 It would have been obvious to one skilled in the art to employ the concentration profile taught by Plumton in order to provide higher gate/substrate breakdown voltage, reduced gate/substrate capacitance, and higher blocking voltage by effectively increasing the channel length in that the channel depletion region extends deeper into the drain (Plumton; page 10 lines 30-55).
(claim 13) asymmetrical upper source and drain regions (106/116 different shapes/sizes).
(claim 14) upper source-drain region (116); lower source-drain region (106).
Regarding claims 15-20, Kumar discloses:
A method of fabricating a semiconductor device (Figs. 19 and 20 in view of Fig. 1), the method comprising:
fabricating a VFET (vertical field effect transistor) (113) as part of a device, comprising a lower source/drain region (116) and an upper source/drain region (106) disposed above the lower S/D region; and
fabricating an MRAM (magnetoresistive random-access memory) cell (217) above and in electrical contact with the VFET.
Kumar does not disclose:
wherein the lower S/D region comprises a lower dopant concentration than the upper S/D region.
Plumton discloses a publication from a similar field of endeavor in which:
a VFET having a lower S/D region comprises a lower dopant concentration than the upper S/D region (Fig. 10, page 10 lines 30-55).
 It would have been obvious to one skilled in the art to employ the concentration profile taught by Plumton in order to provide higher gate/substrate breakdown voltage, reduced gate/substrate capacitance, and higher blocking voltage by effectively increasing the channel length in that the channel depletion region extends deeper into the drain (Plumton; page 10 lines 30-55).
(claim 16) an upper VFET electrode (455).

(claims 18 and 19) upper or lower region of the VFET (106 can be considered for both since there is no reference to distinguish their positions).
(claim 20) upper source-drain region (116); lower source-drain region (106).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar/Plumton, as applied to claim 1 above, in view of Belgaied et al. US 2020/0264954 A1.
Regarding claims 7 and 8, Kumar does not disclose:
(claim 7) wherein the MRAM comprises an SOT MRAM (spin-orbit torque magnetoresistive random-access memory).; (claim 8) wherein the MRAM comprises an STT MRAM (spin transfer torque magnetoresistive random-access memory).
Belgaied discloses a publication from a similar field of endeavor in which:
(claim 7) wherein the MRAM comprises an SOT MRAM (spin-orbit torque magnetoresistive random-access memory).; (claim 8) wherein the MRAM comprises an STT MRAM (spin transfer torque magnetoresistive random-access memory) (para 0069).
It would have been obvious to one skilled in the art to determine the MRAM of Kumar specifically as an SOT or STT as discussed by Belgaied since such options are known to offer high write endurance at fast programming speeds.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894